When this case was here before we held that the plaintiff was guilty of negligence as a matter of law in the manner in which he made his left turn by failing to pass immediately to the left of the center of the intersection. I am of the opinion that the question of whether this negligence was causal was for the jury.  Upon the second trial the court answered the question with respect to negligence and with respect to causation.
In addition, the court submitted subdivision (f) of question 3 inquiring whether the plaintiff was negligent with respect to cutting the corner and failing to afford the driver of the defendant's bus a reasonable opportunity to avoid a collision upon his attempt to turn to the left across the path of said approaching bus.  This question the court likewise answered "Yes," as well as a question holding that the negligence found by the court in subdivision (f) was causal.  If that were true upon the undisputed evidence, then of course it would lead to a dismissal of the plaintiff's complaint.  However, *Page 455 
the court submitted the question of whether the driver of the defendant's bus was negligent with respect to lookout. The jury answered this question "Yes," and upon motions after verdict when requested to change this answer, the court said:
"The plaintiff testified that he gave a plain signal of his intention to make a left turn.  The witness Bacon, who had a commanding position to see what was done or not done, saw the signal so given.  The driver of the defendant's bus says he did not see it.  Why did the driver of the bus not see it? In addition, the evidence showed that the plaintiff did not sharply turn to the left of the center, as was the situation in several cases cited by the defendant, but made a long sweeping turn, starting some fifty feet west of the western curb line of the intersection.  Why did the bus driver not notice this? It seems to the court that the question of lookout by the driver was clearly one for the jury and that there is ample evidence to sustain the findings of the jury relative thereto."
In view of the testimony which the court refers to in the decision above quoted, it would appear that the question of whether the plaintiff Dinger gave a signal of his intention to turn across the path of the bus at such time as to afford the bus driver an opportunity to avoid colliding with the Dinger automobile was a question for the jury, and that the entire matter of causation and comparison of negligence is one which should be submitted to the jury upon a proper verdict under adequate instructions.  I am therefore of the opinion that the case should be reversed and remanded for a new trial.
I am authorized to say that Mr. Justice WICKHEM concurs this dissent.